NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DONG YU,                                        No.    14-73921

                Petitioner,                     Agency No. A205-554-217

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Dong Yu’s motion to submit this case on the previously filed opening brief

(Docket Entry No. 28) is granted.

      Yu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding Yu’s experiences while reporting

weekly to police following his release, when police first visited Yu’s wife after his

departure from China, and when Wang was released from detention. See id. at

1048 (adverse credibility determination was reasonable under “the totality of

circumstances”). We reject Yu’s contention that the IJ mischaracterized his

testimony. Yu’s explanations do not compel the contrary result. See Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible testimony, in

this case, Yu’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Yu’s CAT claim also fails because it is based on the same testimony found

not credible, and Yu does not point to any evidence that compels the finding that it

is more likely than not he would be tortured by or with the consent or acquiescence




                                          2                                   14-73921
of the government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                        3                                    14-73921